Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Trageser, US 2013/0158800 A1, in view of Buburuzan, et al., US 2018/0319403 A1.
As per Claim 1, Trageser, teaches a cooperative ramp merge system for assisting a merging vehicle with a merge maneuver between a preceding vehicle and a following vehicle based on a ramp location of a ramp (¶¶ 23-24), the cooperative ramp merge system comprising: 
a swarm module configured to cause a host vehicle to join a swarm created to assist the merging vehicle in the merge maneuver, wherein the swarm includes a plurality of members, and wherein the host vehicle becomes a member of the plurality of members (¶¶ 14-15; merge assistance system 11 of Figures 1 and 2); 
a position module configured to identify relative positions of the host vehicle and other members of the plurality of members (¶¶ 18-19; camera 16 of Figure 2); 
an identification module configured to select a role for the host vehicle as the merging vehicle, the preceding vehicle, or the following vehicle based on the relative positions of the host vehicle and the other members of the plurality of members (¶¶ 15, 20; GPS 17 of Figure 2). 
Trageser does not expressly teach: a constraint module configured to calculate a merge location area based on the relative positions of the host vehicle and the other members of the plurality of members and the ramp location; and a cooperative module configured to determine a cooperative action for the host vehicle based on the role of the host vehicle and the merge location area.  Buburuzan teaches: 
a constraint module configured to calculate a merge location area based on the relative positions of the host vehicle and the other members of the plurality of members and the ramp location (¶ 66; “available gaps in traffic 3100” of Figure 3b); and 
a cooperative module configured to determine a cooperative action for the host vehicle based on the role of the host vehicle and the merge location area (¶ 67; longitudinal control 120 of Figure 1b).  
It would have been obvious to a person of skill in the art, at the time of the invention, to combine the sensor system of Trageser with the merge calculation device of Buburuzan, in order to choose a safer window for a vehicle to merge into a flow of traffic.
As per Claim 2, Trageser does not expressly teach that the constraint module is further configured to receive sensor data associated with the ramp and calculate a ramp traffic condition of the ramp, and wherein the cooperative module is further configured to determine the cooperative action based on the ramp traffic condition.  Buburuzan teaches that the constraint module is further configured to receive sensor data associated with the ramp and calculate a ramp traffic condition of the ramp, and wherein the cooperative module is further configured to determine the cooperative action 
As per Claim 3, Trageser does not expressly teach that the ramp traffic condition is a velocity value associated with movement on the ramp.  Buburuzan teaches that the ramp traffic condition is a velocity value associated with movement on the ramp (¶ 44).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 4, Trageser does not expressly teach that the sensor data is received from roadside equipment.  Buburuzan teaches that the sensor data is received from roadside equipment (¶ 12; through V2X communication).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 5, Trageser does not expressly teach that the merge location area is based on a threshold distance to a ramp vehicle.  Buburuzan teaches that the merge location area is based on a threshold distance to a ramp vehicle (¶ 58; to avoid “excessive distance”).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 6, Trageser does not expressly teach that the ramp vehicle includes pavement markings.  Buburuzan teaches that the ramp vehicle includes pavement markings (¶ 30; “lines” as depicted in Figures 3a, 3b, 3c and 3d).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 7, Trageser does not expressly teach that the position module is further configured to calculate relative velocities of the host vehicle and other members of the plurality of members; and wherein the constraint module is further configured to compare the merge location area to a safety threshold is based on the relative velocities of the host vehicle and other members of the plurality of members.  Buburuzan teaches that the position module is further configured to calculate relative velocities of the host vehicle and other members of the plurality of members (¶ 50); and that the 
As per Claim 8, Trageser teaches that the cooperative action includes an alert in response to the merge location area not satisfying the safety threshold (¶¶ 2, 29).
As per Claim 9, Trageser does not expressly teach that the cooperative module is further configured to assign the merge maneuver an emergency maneuver classification based on the comparison of the merge location area to a safety threshold and adjust the cooperative action based on the emergency maneuver classification.  Buburuzan teaches that the cooperative module is further configured to assign the merge maneuver an emergency maneuver classification based on the comparison of the merge location area to a safety threshold and adjust the cooperative action based on the emergency maneuver classification (¶¶ 64-66).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 10, Trageser does not expressly teach that the swarm module is further configured to cause the host vehicle to leave the swarm in response to the host vehicle executing the cooperative action.  Buburuzan teaches that the swarm module is further configured to cause the host vehicle to leave the swarm in response to the host vehicle executing the cooperative action (¶ 39; “’cooperative merging’ or a ‘cooperative lane change’”).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 11, Trageser teaches a cooperative ramp merge method for assisting a merging vehicle with a merge maneuver between a preceding vehicle and a following vehicle based on a ramp location of a ramp (¶¶ 24-25), the cooperative ramp merge method comprising: 
joining, as a host vehicle, a swarm created to assist the merging vehicle in the merge maneuver, wherein the swarm includes a plurality of members, and wherein the host vehicle becomes a member of the plurality of members (¶¶ 13-15; merge assistance system 11 of Figures 1 and 2); 
identifying relative positions of the host vehicle and other members of the plurality of members (¶¶ 18-19; with camera 16 of Figure 2); and
selecting a role for the host vehicle as the merging vehicle, the preceding vehicle, or the following vehicle based on the relative positions of the host vehicle and the other members of the plurality of members(¶¶ 15, 20; with GPS 17 of Figure 2). 
Trageser does not expressly teach: calculating a merge location area based on the relative positions of the host vehicle and the other members of the plurality of members and the ramp location; and determining a cooperative action for the host vehicle based on the role of the host vehicle and the merge location area.  Buburuzan teaches: 
calculating a merge location area based on the relative positions of the host vehicle and the other members of the plurality of members and the ramp location (¶ 66; “available gaps in traffic 3100” of Figure 3b); and 
determining a cooperative action for the host vehicle based on the role of the host vehicle and the merge location area (¶ 67; longitudinal control 120 of Figure 1b).  
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 12, Trageser does not expressly teach: receiving sensor data associated with the ramp; and calculating a ramp traffic condition of the ramp, wherein the cooperative action is further based on the ramp traffic condition.  Buburuzan teaches: receiving sensor data associated with the ramp; and calculating a ramp traffic condition of the ramp, wherein the cooperative action is further based on the ramp traffic condition (¶¶ 27-28).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.

As per Claim 14, Trageser does not expressly teach: determining if the merge maneuver is complete in response to the cooperative action being executed; in response to the merge maneuver not being complete, updating the relative positions of the host vehicle and other members of the plurality of members; and determining a next cooperative action for the host vehicle based on the role of the host vehicle, the merge location area, and the updated relative positions.  Buburuzan teaches: 
determining if the merge maneuver is complete in response to the cooperative action being executed (¶ 53; ”a map of positions and trajectories of the at least one further transportation vehicle”); 
in response to the merge maneuver not being complete, updating the relative positions of the host vehicle and other members of the plurality of members (¶ 56); and 
determining a next cooperative action for the host vehicle based on the role of the host vehicle, the merge location area, and the updated relative positions (¶¶ 66-67; longitudinal control 120 of Figure 1b).  
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 15, Trageser does not expressly teach: calculating relative velocities of the host vehicle and other members of the plurality of members; and comparing the merge location area to a safety threshold is based on the relative velocities of the host vehicle and other members of the plurality of members.
As per Claim 16, Trageser teaches that the cooperative action includes an alert in response to the merge location area not satisfying the safety threshold (¶¶ 2, 29).

As per Claim 18, Trageser teaches a non-transitory computer-readable storage medium (¶ 12) including instructions that when executed by a processor, cause the processor to perform a method for assisting a merging vehicle with a merge maneuver including a preceding vehicle and a following vehicle based on a ramp location of a ramp (¶¶ 23-25), the method comprising: 
joining, as a host vehicle, a swarm created to assist the merging vehicle in the merge maneuver, wherein the swarm includes a plurality of members, and wherein the host vehicle becomes a member of the plurality of members (¶¶ 14-15; using merge assistance system 11 of Figures 1 and 2); 
identifying relative positions of the host vehicle and other members of the plurality of members (¶¶ 18-19; with camera 16 of Figure 2); and
selecting a role for the host vehicle as the merging vehicle, the preceding vehicle, or the following vehicle based on the relative positions of the host vehicle and the other members of the plurality of members (¶¶ 15, 20; with GPS 17 of Figure 2). 
Trageser does not expressly teach: calculating a merge location area based on the relative positions of the host vehicle and the other members of the plurality of members and the ramp location; and determining a cooperative action for the host vehicle based on the role of the host vehicle and the merge location area.  Buburuzan teaches: 
calculating a merge location area based on the relative positions of the host vehicle and the other members of the plurality of members and the ramp location (¶ 66; “available gaps in traffic 3100” of Figure 3b); and 
determining a cooperative action for the host vehicle based on the role of the host vehicle and the merge location area (¶ 67; longitudinal control 120 of Figure 1b).
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.  
As per Claim 19, Trageser method does not expressly teach: receiving sensor data associated with the ramp; and calculating a ramp traffic condition of the ramp, wherein the cooperative action is further based on the ramp traffic condition.  Buburuzan teaches: receiving sensor data associated with the ramp; and calculating a ramp traffic condition of the ramp, wherein the cooperative action is further based on the ramp traffic condition (¶¶ 27-28).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 20 Trageser does not expressly teach that the ramp traffic condition is a velocity value associated with movement on the ramp.  Buburuzan teaches that the ramp traffic condition is a velocity value associated with movement on the ramp (¶ 44).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/987,299 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim a cooperative ramp merge system that assist a merging vehicle with a merge maneuver based on a location of a merging ramp.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016, or you can reach supervisor Thomas Black at (571) 272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661